         CASE 0:21-cv-00150-SRN-DTS Doc. 8 Filed 03/31/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



 Jeffrey Weisen,                                   Case No. 21-CV-0150 (SRN/DTS)

                       Plaintiff,
                                                                ORDER
           v.

 Highland Bancshares, Inc. d/b/a Highland
 Bank,
                      Defendant.


Chad Throndset and Patrick W. Michenfelder, Throndset Michenfelder, LLC, One
Central Avenue West, Suite 203, St. Michael, MN 55376, for Plaintiff Jeffrey Weisen.

Patrick H. O'Neill, Jr, and Pat O’Neill, III, Larson King, LLP, 30 East Seventh Street,
Suite 2800, St Paul, MN 55101, for Defendant Highland Banchshares, Inc.


       The Court having been advised that the above case has been settled,

       IT IS ORDERED that this action is hereby dismissed, without prejudice, the Court

reserving jurisdiction for sixty (60) days to permit any party to move to reopen the action,

for good cause shown, or to submit and file a stipulated form of final judgment.


       Dated: March 31, 2021
                                                 s/Susan Richard Nelson
                                                 SUSAN RICHARD NELSON
                                                 United States District Judge
